tax_exempt_and_government_entities_division release date legend org organization name org address department of the treasury uy8u8039 internal_revenue_service te_ge eo examination fulton street room brooklyn ny november uil address address ax date taxpayer_identification_number tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously mailed you a report explaining our proposed revocation of your tax- exempt status in that correspondence we requested that you respond to the report within days from the date of the letter accompanying the report because we did not hear from you within that day period we will process your case on the basis of the recommendations shown in the report we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations eon 886a reasury - internal revenue servier department of the explanation of items name of taxpayer org 20xnxx12 20xx12 schedule no or exhibit year period ended legend org organization name motto motto address address xx date issue sec_1 whether the tax-exempt status of a c organization that does not provide benefits and does not have a system in place to pay out benefits to its members be revoked facts the subject organization is recognized as a sec_501 tax-exempt_organization corporation is under group exemption org they manage motto to members and non-members hall rental to members for private parties and hall rental to non- members for other special events they also provided gaming activities to members and are opened to the general_public they don’t have a plan that offers any type of benefit to members and don't have a system in place to pay out benefits to member committees report directly to officers of the org two committees have obtained ein’s purpose is to maintain the club rooms and related facilities and the clubs primary activity is to operate the and catering for the org org’s primary purpose is to manage and oversee the club and the building committee activities which are located within the org will make sure that responsible committees have all necessary services required for game nights for members and the general_public this includes having drinks and food for guest and members facilities need to be cleaned and safe for guest and members the organization also provides grants to charitable organizations organization is more involved in managing the club and the building they provide the - with a bi-annual financial report law sec_501 of the code provides for the recognition of exemption of fraternal beneficiary societies orders or associations-- a operating_under_the_lodge_system or for the exclusive benefit of the members ofa fraternity itself operating_under_the_lodge_system and form 886-a ev department of the treasury - internal_revenue_service page -1- form 886a department of the ‘i'r asury - internal_revenue_service explanation of items name of taxpayer org 20xx12 20xx12 20u8u schedule no or exhibit year period ended legend org organization name motto motto address address xx date b providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents branches chartered by a parent organization and largely self-governing called lodges chapters or the like in order to be exempt under sec_501 c it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other benefit revrul_73_165 1973_1_cb_224 jan fraternal beneficiary the purpose of this revenue_ruling is to update and restate under the current statute and regulations the position set forth in t i-2 c b it relates to whether the organization described below is exempt from federal_income_tax under sec_501 of the internal_revenue_code of as a fraternal beneficiary society although this organization carries on fraternal activities operates under the lodge_system and provides for the payment of life sick accident and other_benefits to its members and their dependents the predominant activity of the organization is the maintenance of an insurance program that provides payments of life sick accident and other_benefits i t is hereby superseded since the position set forth therein is restated under current law in this revenue_ruling form 886-a rev department of the treasury - internal_revenue_service page -2- orm 886a department of the ‘treasury internal_revenue_service explanation of items name of taxpayer org 20xx12 20xx12 vu808039 schedule no or exhibit year period ended legend org organization name motto motto address address xx date taxpayer position organization does not agree with proposed revocation has no basis to support their position but would like to see report first in order to state their position government’s position based on the facts of the examination the organization does not qualify for exemption since they have no form of benefits available for its members and no system for conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoke org will be required to file form_1120 for years 20xx12 and for subsequent years as a c their primary activity is managing the club and the building form 886-a rev department of the treasury - internal_revenue_service page -3- vax exempt and government entities division org addre sec_2puur urn department of the treasury internal_revenue_service te_ge mc 4929-chi suite s dearborn st chicago il taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v q9uusvsu you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number 34801v
